SOMERVILLE, J.—
(1) The petitioner’s claim is based upon the provisions of section 2 of the act of August 26, 1909 (Sp. Sess. Acts 1909, p. 303). It has been settled by our decisions that, in so far as that act relates to special road and bridge taxes levied under the authority of subdivision “a” of section 215 of the Constitution, it is in conflict with the last clause thereof, and is therefore, as to such special levies, inoperative and void. — Board of Revenue v. State ex rel. Birmingham, 172 Ala. 138, 54 South. 757; Commissioners’ Court v. City of Troy, 173 Ala. 442, 56 South. 131, 274, Ann. Cas. 1914A, 771; Commissioners' Court v. State ex rel. Tuscaloosa, 180 Ala. 479, 61 South. 431.
(2) The petitioner in this case insists, however, that the order levying a tax of one-fourth of 1 per cent, on all the taxable property in the county for road and bridge purposes was not a special levy under section 215 of the Constitution, but was a mere amendment of the general levy already made, whereby one-half thereof was devoted to roads and bridges.
We have given due consideration to this theory, but we can discover nothing in either the form or the relation of the two levies which in any way tends to support it. It is, of course, not necessary that in the exercise of public powers, whether general or special, the authorities should expressly declare under what provision of law they are proceeding, but it is enough if any law authorizes their action.
(3) On the face of the records it appears too clear for serious controversy that the commissioners’ court levied-first a general tax to the constitutional limit, and afterwards, without reference to this general tax, a special road and bridge tax under section 215 of the Constitution. And,, if confirmation were needed, the undisputed evidence shows that the full per cent, of each *634levy was separately collected, and separately kept and applied to its appropriate uses.
It results that the rulings and judgment of the trial court were free from error, and the judgment will he affirmed.
Anderson, C. J., and Mayfield and Gardner, JJ., concur.